Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This communication is a Non-Final Office Action rejection on the merits. Claims 1-11 are currently pending and have been addressed below.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
5.	In the instant case, claims 1-11 are directed to a process (i.e. method). Therefore, these claims fall within the four statutory categories of invention. Thus, the eligibility analysis proceeds to Step 2A.1.
6. 	The limitations of independent claim 1, have been denoted with letters by the Examiner for easy reference. The abstract idea recited in claim 1 are identified in bold below:
[A]	A method for implementing, within a blockchain platform having at least one anti-money laundering (AML) rule, pseudo-anonymous and 
confidential transaction processing for digital currency issued by a central bank, the method comprising: 
[B]	receiving, by a digital wallet application executing on a computing device of a first user, from a server maintained by a central bank and maintaining a private blockchain network with at least one AML rule, an identification of a digital wallet provisioned for the first user; 
[C]	executing, by the digital wallet application, at least one transaction involving digital currency of the first user, wherein executing further comprises: 
[D]	executing, by the digital wallet application, in accordance with at least one smart contract in the private blockchain network, to record data associated with the execution of the transfer and to encrypt a subset of the recorded data in accordance with a privacy rule of the private blockchain network; and 
[E]	retrieving, by the server from the private blockchain network, an enumeration of flagged transactions executed by the digital wallet application in association with the digital wallet and recorded in the private blockchain network, the enumeration of flagged transactions identifying transactions that violate the at least one AML rule and excluding the encrypted subset of the recorded data.
7. 	The elements presented in this independent claim are ways in which people manage bank accounts. Limitations A-E, under the broadest reasonable interpretation is management of bank accounts/transactions which are done on daily basis as part of fundamental economic practices, which  covers steps or functions of certain methods of organizing human activity, specifically managing personal book keeping/accounting behavior (e.g., recording entries that correspond to transactions executed and flagged transactions that are not valid). For example, the disclosure establishes recording entries that correspond to executed transactions and keep a record of flagged transactions that violate the AML rule, in a private database, which is a form of commercial and legal activities. Additionally, compliance with anti-money laundering (and know-your-customer) rules is tantamount to complying with a legal obligation or regulation (see specification paragraph 0016). Therefore, the abstract ideas in the claim fit squarely within the “certain methods of organizing human activity” grouping of abstract ideas. Therefore, limitations A through E recite an abstract idea.
Accordingly, claim 1, recite at least an abstract idea and the analysis proceed to Step 2A.2.
8. 	The judicial exception is not integrated into a practical application. In particular,
claims 1, recites the additional elements in bold below:
[A]	A method for implementing, within a blockchain platform having at least one anti-money laundering (AML) rule, pseudo-anonymous and 
confidential transaction processing for digital currency issued by a central bank, the method comprising: 
[B]	receiving, by a digital wallet application executing on a computing device of a first user, from a server maintained by a central bank and maintaining a private blockchain network with at least one AML rule, an identification of a digital wallet provisioned for the first user; 
[C]	executing, by the digital wallet application, at least one transaction involving digital currency of the first user, wherein executing further comprises: 
[D]	executing, by the digital wallet application, in accordance with at least one smart contract in the private blockchain network, to record data associated with the execution of the transfer and to encrypt a subset of the recorded data in accordance with a privacy rule of the private blockchain network; and 
[E]	retrieving, by the server from the private blockchain network, an enumeration of flagged transactions executed by the digital wallet application in association with the digital wallet and recorded in the private blockchain network, the enumeration of flagged transactions identifying transactions that violate the at least one AML rule and excluding the encrypted subset of the recorded data.
when the additional elements are considered individually and as an ordered 
combination, the claim as a whole amounts to no more than or mere instructions to implement an abstract idea on a server/blockchain network, or merely uses a computer as a tool to perform an abstract idea. In this instance the digital wallet is a digital analog to a traditional wallet and the central bank’s private blockchain is an analog to a traditional bank ledger. In this regard, the additional elements do not integrate the abstract idea into a practical application and provide a only a general link to a technological environment defined by high level recitations of a digital wallet and private blockchain network. Therefore, the claim is directed to an abstract idea and the analysis proceeds to Step 2B. 
The additional elements, both individually and as an ordered combination, do not amount to significantly more than the judicial exception because the outcome of the considerations at Step 2B will be the same when the considerations from Step 2A.2 are reevaluated. As discussed under Step 2A.2, the additional element(s) amount to no more than generally link the abstract idea to a technological environment through “instructions” performed by a generic computer. Because those instructions embody the abstract idea, the claim itself is merely a recitation of the abstract idea and an instruction to “apply it” on a computer. This is not enough to provide an inventive concept. Therefore, claim 1, is not patent eligible.
9.	Dependent claims 2-5, further recites the method of claim 1, wherein executing further comprises executing a transfer of central bank digital currency tokens; wherein executing further comprises executing a transfer of Subscriber Identity Module (SIM) card based electronic cash; further comprising: providing, by the server, to a key management server, at least one authentication credential associated with a second user, the second user authorized to access the encrypted subset of the recorded data; receiving, by the server, a decryption of the encrypted subset of the recorded data; and enforcing, by the central bank, at least one anti-money laundering compliance requirement in connection with the enumeration of flagged transactions; further comprising executing the private blockchain network within a trusted execution enclave. Under the broadest reasonable interpretation covers steps or functions of certain methods of organizing human activity, specifically managing personal/commercial behavior. For example, the disclosure establishes types of tokens/cash used for the authenticated first and second users in a transaction, which is a form of commercial and legal activities, fits squarely within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of Step 2A. The claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, claims 2-5 are not patent eligible.
 10.	Dependent claims 6-11, further recites the method of claim 1, wherein retrieving the enumeration of transactions further comprises: executing, by the server, at least one rule of the blockchain platform, the at least one rule specifying a filter to apply to transactions recorded in the blockchain and a frequency with which to apply the filter; and requesting, by the server, from the private blockchain network, generation of the enumeration of flagged transactions by application of the filter; wherein executing further comprises executing in accordance with the at least one smart contract by encrypting an identifier of the first user; wherein executing further comprises executing in accordance with the at least one smart contract by encrypting an identifier of a second user involved in at least one transaction with the first user; wherein executing further comprises executing in accordance with the at least one smart contract by encrypting an amount of digital currency involved in the transaction; wherein executing further comprises executing in accordance with the at least one smart contract by encrypting an account balance of the first user; wherein executing further comprises executing in accordance with the at least one smart contract by encrypting an account balance of a second user involved in at least one transaction with the first user. Here executing, by using a smart contract to specify a filter to apply to transactions and the record these transaction in a private database/blockchain, and the subsequently encrypt the account data for the first and second users, which is like using a computer or processor to automate and/or implement the abstract idea of as indicated in claim 1 above. As discussed under Step 2A.2, the additional element(s) amount to no more than generally link the abstract idea to a technological environment through “instructions” processed or performed by a generic computer. Because those instructions embody the abstract idea, the claim itself is merely a recitation of the abstract idea and an instruction to “apply it” on a computer. This is not enough to provide an inventive concept. Therefore, the claims are not patent eligible.
11. 	In summary, the dependent claims considered both individually and as an
ordered combination do not provide meaningful limitations to transform the abstract idea
into a patent eligible application of the abstract idea such that the claims amount to
significantly more than the abstract idea itself. The claims do not recite an improvement
to another technology or technical field, an improvement to the functioning of the
computer itself, or provide meaningful limitations beyond generally linking an abstract
idea to a particular technological environment. Therefore, the claims are rejected under
35 U.S.C. § 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 112
16.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

17.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Unclear scope
18.	“An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed…”
Claim 1 recites “executing, by the digital wallet application, in accordance with at least one smart contract in the private blockchain network, to record data associated with the execution of the transfer and to encrypt a subset of the recorded data in accordance with a privacy rule of the private blockchain network” Emphasis added. 
It is not clear what is been executed in this limitation, is it executing “at least one transaction involving digital currency of the first user” from the preceding step OR “at least one smart contract in the private blockchain network” in this step OR ”executing … to record data … and to encrypt a subset of the recorded data.” Therefore, the scope of this limitation is unclear. 
19.	Dependent Claims 2-11 are also rejected since they depend on claim 1.

Claim Rejections - 35 USC § 103
20.	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

21.	      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

22.	Claims 1-2, 4-11, are rejected under 35 U.S.C. 103 as being unpatentable over Foote et al., (US 20210209684 A1) in view of Seger II et al., (US 20160306982 A1). 

23. 	With respect to claim 1, Foote teaches a method for implementing, within a blockchain platform having at least one anti-money laundering (AML) rule (¶ 0111 “...the data used within the system is stored on an established... The data is stored in compliance with current and future AML/CTL laws...”), pseudo-anonymous and confidential transaction processing for digital currency issued by a central bank (¶ 0086 “...The digital wallet can interact directly with the blockchain or via a blockchain interface...”, and also ¶ 0111), the method comprising: 
receiving, by a digital wallet application (¶¶ 0086-0087) executing on a computing device of a first user, from a server maintained by a central bank and maintaining a private blockchain network with at least one AML rule, an identification of a digital wallet provisioned for the first user (¶¶ 0044-0053, 0111); 
executing, by the digital wallet application, at least one transaction involving digital currency of the first user (¶¶ 0086-0087), wherein executing further comprises: 
executing, by the digital wallet application, in accordance with at least one smart contract in the private blockchain network, to record data associated with the execution of the transfer (¶¶ 0086-0088 “...The pool account works in cooperation with the digital wallet to receive funds from the digital wallet. Additionally, the pool account can issue currencies to users via executable smart contracts”) and to encrypt a subset of the recorded data in accordance with a privacy rule of the private blockchain network (¶ 0129 “Because transactions within the systems and methods disclosed herein can be cryptographically hashed and otherwise encrypted, the security and privacy of user data are increased...”, and also ¶¶ 0097, 0101, 0127-0129).
	Foote does not explicitly disclose the method retrieving, by the server from the private blockchain network, an enumeration of flagged transactions executed by the digital wallet application in association with the digital wallet and recorded in the private blockchain network, the enumeration of flagged transactions identifying transactions that violate the at least one AML rule and excluding the encrypted subset of the recorded data.
	However, Seger II discloses
retrieving, by the server from the private blockchain network, an enumeration of 
flagged transactions executed by the digital wallet application in association with the digital wallet and recorded in the private blockchain network, the enumeration of flagged transactions identifying transactions that violate the at least one AML rule and excluding the encrypted subset of the recorded data (¶ 0041 “In some implementations, retrieval component 126 may be configured to retrieve one or more information transactions identified as transactions containing information that should be reported to an outside party. By way of non-limiting example, one or more information transactions including know your customer (KYC) data and/or anti-money laundering (AML) data, may be retrieved”,  ¶¶ 0037-0043).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time the application was filed to simply enhance blockchain platform of Foote and the flagged transactions of Seger II in order to have a blockchain platform keep track of transactions that violate the AML policy.

24. 	With respect to claim 2, the combination of Foote and Seger II teaches all the subject matter as disclosed above in claim 1.
	Furthermore, Seger discloses, the method, wherein executing further comprises executing a transfer of central bank digital currency tokens (“exchanging transaction specific payment tokens” ¶ 0016).

25. 	With respect to claim 4, the combination of Foote and Seger II teaches all the subject matter as disclosed above in claim 1.
	Furthermore, Foote discloses the method further comprising: 
providing, by the server, to a key management server, at least one authentication credential associated with a second user, the second user authorized to access the encrypted subset of the recorded data (¶¶ 0069, “...the host database 115 can include an encrypted partition (not shown) configured to store encrypted user data using a cryptographic key. Additionally, or in the alternative, the host database 115 can be connected to an encrypted tunnel (not shown) configured to protect and prevent unauthorized access to the financial services system”).
receiving, by the server, a decryption of the encrypted subset of the recorded data (¶ 0160), and 
And Seger further disclose enforcing, by the central bank, at least one anti-money laundering compliance requirement in connection with the enumeration of flagged transactions (¶¶ 0037-0043).

26. 	With respect to claim 5, the combination of Foote and Seger II teaches all the subject matter as disclosed above in claim 1.
	Furthermore, Seger discloses, the method further comprising executing the private blockchain network within a trusted execution enclave (¶ 0053).

27. 	With respect to claim 6, the combination of Foote and Seger II teaches all the subject matter as disclosed above in claim 1.
	Furthermore, Seger discloses, wherein retrieving the enumeration of transactions further comprises: executing, by the server, at least one rule of the blockchain platform, the at least one rule specifying a filter to apply to transactions recorded in the blockchain and a frequency with which to apply the filter (¶¶ 0037-0043), and
requesting, by the server, from the private blockchain network, generation of the enumeration of flagged transactions by application of the filter (¶¶ 0037-0043).

28. 	With respect to claim 7, the combination of Foote and Seger II teaches all the subject matter as disclosed above in claim 1.
	Furthermore, Foote discloses the method, wherein executing further comprises executing in accordance with the at least one smart contract by encrypting an identifier of the first user (¶¶ 0057-0060, 0110).

29. 	With respect to claim 8, the combination of Foote and Seger II teaches all the subject matter as disclosed above in claim 1.
	Furthermore, Foote discloses the method, wherein executing further comprises executing in accordance with the at least one smart contract by encrypting an identifier of a second user involved in at least one transaction with the first use (¶¶ 0057-0060, 0069).

30. 	With respect to claim 9, the combination of Foote and Seger II teaches all the subject matter as disclosed above in claim 1.
	Furthermore, Foote discloses the method, wherein executing further comprises executing in accordance with the at least one smart contract by encrypting an amount of digital currency involved in the transaction (¶ 0069).

31. 	With respect to claim 10, the combination of Foote and Seger II teaches all the subject matter as disclosed above in claim 1.
	Furthermore, Foote discloses the method, wherein executing further comprises executing in accordance with the at least one smart contract by encrypting an account balance of the first user (¶¶ 0057-0058).

32. 	With respect to claim 11, the combination of Foote and Seger II teaches all the subject matter as disclosed above in claim 1.
	Furthermore, Foote discloses the method, wherein executing further comprises executing in accordance with the at least one smart contract by encrypting an account balance of a second user involved in at least one transaction with the first user (¶¶ 0088, 0090-0093, 0109-0110).

33.	Claim 3, is rejected under 35 U.S.C. 103 as being unpatentable over Foote et al., (US 20210209684 A1) in view of Seger II et al., (US 20160306982 A1) and further in view of Daniel (US 9760877 B1). 
34. 	The combination of Foote in view of Seger teaches all the subject matter as disclosed in claim 1 above, but does not explicitly disclose the method, wherein executing further comprises executing a transfer of Subscriber Identity Module (SIM) card based electronic cash.
	However, Daniel discloses the method wherein executing further comprises executing a transfer of Subscriber Identity Module (SIM) card based electronic cash (Abstract, col 2 lines 35-56).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time the application was filed to simply enhance blockchain platform of Foote and  the flagged transactions of Seger II, with the currency loaded sims card of Daniel, in order to have a variety of payment options in a mobile device instrument in a currency transfer transaction.





Conclusion
35.	The prior art made of record and not relied upon:
1)	(US 20210266167 A1) – Lohe et al., Social Aggregating, Fractionally Efficient Transfer Guidance, Conditional Triggered Transaction, Data structures, Apparatuses, Methods and Systems - relates to One possible non-monetary implementation for the SOCOACT is as a shared (virtual) ledger used to monitor, track and account for actual people that may go missing. Social media systems could use SOCOACT as a more secure and flexible way to keep track of people, identities and personas. Using a SOCOACT as a way to store the identities will enable broad access to authorized users and can be implemented in a publicly-available way. Each and every addition or deletion to the ledger of identities will be traceable and viewable within the SOCOACT's Blockchain ledger.
2)	(US 20210073290 A1) – Edward Hunter, Confidential Governance Verification for Graph-Based System – relates generally to computer systems and, more particularly, to graph-manipulation based domain-specific execution environments.
3)	(US 20200286164 A1) – Kade et al., Expected Transfer Monitoring and Notification – relates to  transfer management controls and systems and, more particularly, to systems and methods for monitoring expected transfers.
4)	(US 20170221052 A1) – Sheng et al., Computationally Efficient Transfer Processing and Auditing Apparatuses, Methods and Systems - relates to generally address Guided Target Transactions and Encrypted Transaction Processing and Verification, and more particularly, include Computationally Efficient Transfer Processing, Auditing, and Search Apparatuses, Methods and Systems.

36.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Idiake whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 7:15am - 5:15pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-6709. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685